Citation Nr: 0106392	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-05 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility to receive veterans' benefits under the 
laws administered by the Department of Veterans Affairs.  


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

As set forth below, the appellant did not have any military 
service in the U.S. Armed Forces.  This matter comes to the 
Board of Veterans' Appeals (Board) from rating determinations 
by the Manila Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The service department has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the U.S. Armed Forces.  

2.  Alleged U.S. Army documents submitted by the appellant to 
rebut the service department's certification are photocopies, 
not the original documents; these photocopies reflect several 
obvious and crude alterations, and they do not appear to be 
genuine.  

3.  The appellant has not submitted credible or legally 
sufficient documentary evidence to corroborate his contention 
that he served honorably in the regular U.S. Army from 
October 13, 1944 to January 25, 1948.  


CONCLUSION OF LAW

The appellant has no valid military service in the U.S. Armed 
Forces which would establish his eligibility to receive 
veterans' benefits from VA.  38 U.S.C.A. §§ 101, 107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.8, 3.12, 3.203 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks disability compensation benefits from VA 
for "fatal" injuries he sustained to his left big toe and 
right leg while allegedly serving in the U.S. Army on 
December 27, 1947.  His initial claim for these benefits (in 
which he specifically denied having filed an earlier claim 
for any VA benefits) was received in April 1999; subsequent 
references by the appellant to an earlier claim dating from 
March 4, 1957 are not documented in the current record.  

To support this somewhat unusual claim, the appellant has 
described rather extraordinary circumstances concerning his 
alleged active military service in the U.S. Armed Forces.  
According to the appellant (see, e.g., his letters dated 
October 3 & April 5, 1999 and November 21, 2000), on the 
Philippine island of Leyte he was personally commissioned as 
a lieutenant in the regular U.S. Army, effective October 13, 
1944, by none other than General Douglas MacArthur despite 
the fact that he was only 14 years old at the time (he was 
born in May 1930).  Furthermore, according to the appellant, 
General MacArthur's verbal orders were confirmed by "General 
Wein Wright, Chief of Staff, U.S. Army."  The appellant 
claims that he had continuous service in the U.S. Armed 
Forces as the Officer-in-Charge of the U.S. Army Central 
Depot on Leyte based on this verbal commission by General 
MacArthur from October 13, 1944 to January 25, 1948, when he 
was honorably discharged (several months prior to his 18th 
birthday).  

Unfortunately for the appellant, the generally accepted 
history (see, e.g., THE SECOND WORLD WAR: ASIA and the 
PACIFIC by the Department of History at the U.S. Military 
Academy, West Point, New York, 1984) reveals that U.S. troops 
led by General MacArthur did not land on Leyte until 
October 20, 1944.  Prior to that date, General MacArthur had 
not been in the Philippines since early 1942.  Furthermore, 
General Jonathan Wainwright, who surrendered Corregidor to 
the Japanese forces in 1942, was still held by Japanese 
Imperial forces as a prisoner of war in October 1944 (very 
likely in Manchuria), and he remained their prisoner until 
after the Japanese surrender in August 1945; General 
Wainwright was present on the deck of the U.S.S. Missouri as 
a recently-repatriated, honored guest of General MacArthur to 
observe the surrender of Japanese armed forces in Tokyo Bay 
in September 1945, but he was decidedly not present in the 
Philippines during the earlier Leyte campaign.  

In July 1999, the service department certified that the 
appellant "has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."  This 
certification is binding on VA in most circumstances.  
Duro v, Derwinski, 2 Vet. App. 530 (1992).  

One of the few exceptions to the aforementioned rule pertains 
to acceptable documentary evidence of service in the U.S. 
Armed Forces.  It is provided at 38 C.F.R. § 3.203 that VA 
may accept as evidence of service other documentary evidence 
(in the form of certain official service department 
documents, such as a DD Form 214, Certificate of Discharge or 
Release from Active Duty, or an original Certificate of 
Discharge) submitted by a claimant if certain conditions are 
met, including:  

(1) The evidence is a document issued by the 
service department.  A copy of an original document 
is acceptable only if the copy was issued by the 
service department or if the copy was issued by a 
public custodian of records who certifies that it 
is a true and exact copy of the document in the 
custodian's custody; and 

(2) The document contains the needed information as 
to length, time and character of service; and 

(3) In the opinion of the Department of Veterans 
Affairs the document is genuine and the information 
contained in it is accurate.  

In support of the present claim, the appellant has submitted 
several photocopies of a Separation Qualification Record and 
an Honorable Discharge, alleged to have been issued to him by 
the Army of the United States, setting forth his claimed 
service in the U.S. Army as "LT" from October 13, 1944 to 
January 25, 1948.  These documents are not originals; 
instead, they are photocopies which reflect several rather 
obvious and crude alterations, including alterations to the 
name of the actual recipient of the documents in question.  
Furthermore, the service department indicated in August 2000 
that the service number on these documents belongs to another 
individual, not to the appellant.  Accordingly, VA does not 
accept these documents as genuine or the information 
contained therein as accurate.  It is further noted with 
interest by the Board that, on his initial 1999 application 
form for VA benefits, he indicated that he had no service 
number; the Board finds this circumstance extremely curious 
and highly unlikely for a legitimate former member of the 
U.S. Armed Forces.  

A July 1999 affidavit from a retired officer of the Armed 
Forces of the Philippines (AFP), attesting to personal 
knowledge of the appellant's service in the U.S. Armed Forces 
from October 13, 1944 to January 25, 1948 is legally 
insufficient to either rebut the certification by the service 
department or affirmatively establish the appellant's claimed 
active service in the regular U.S. Army.  38 C.F.R. § 3.203.  

Other evidence of record indicates that the appellant served 
in the AFP from April 1950 to October 1976, retiring as a 
Second Lieutenant.  No service prior to 1950 is indicated by 
this evidence, and, in any case, this does not constitute 
service in the U.S. Armed Forces.  

The appellant has failed to submit credible and legally 
sufficient documentary evidence to rebut the service 
department's certification in this case or to affirmatively 
establish that he served in the U.S. Army, as claimed.  Thus, 
he has failed to establish his status as a "veteran" as 
defined at 38 U.S.C.A. § 101(2).  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

